Order entered May 22, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01350-CR

                          DONALD RAY MCKINNEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-47067-Y

                                           ORDER
       On March 24, 2015, this Court adopted the trial court’s finding that appellant is indigent
for record purposes and is entitled to proceed without payment for the reporter’s record. We
ordered court reporters Sharon Hazlewood and Melva Key to coordinate to file the complete
reporter’s record by May 1, 2015. We received correspondence from Ms. Key stating that she
has completed her portion of the reporter’s record, but that Ms. Hazlewood was not filing the
record until she was paid. Therefore, on May 1, 2015, we ordered Ms. Key to deliver her portion
of the record to Sharon Hazlewood by May 4, 2015, and to provide this Court with written
verification by May 6, 2015 that she has done so. We ordered Sharon Hazlewood to file the
complete reporter’s record by May 11, 2015. To date, we have not received verification from
Ms. Key that she delivered her portion of the record to Sharon Hazlewood, nor have Ms.
Hazlewood or Ms. Key filed any portion of the reporter’s record. Accordingly, this is the
ORDER of the Court.
        We ORDER Melva Key, by 4:00 p.m. on WEDNESDAY, MAY 27, 2015, to either file
her portion of the reporter’s record with this Court or provide written verification that she has
delivered the record to Sharon Hazlewood for inclusion in the complete record.
        We ORDER Sharon Hazlewood, by 4:00 p.m. on THURSDAY, MAY 28, 2015, to
surrender her notes and all exhibits admitted into evidence in this case, as well as any portions of
the record prepared by other court reporters, to the Honorable Elizabeth Frizell, Presiding Judge
of the Criminal District Court No. 7, for transcription and filing by another court reporter. We
warn Ms. Hazlewood that this Court expects complete compliance with this order and she may
not seek to avoid the consequences of this order by seeking to file the record in another manner.
        We ORDER the Honorable Elizabeth Frizell to notify this Court in writing, by 4:00 p.m.
on WEDNESDAY, JUNE 3, 2015, whether Sharon Hazlewood has surrendered the notes and
exhibits in this case, and to provide the Court with the name and contact information of the court
reporter who will be transcribing the record in this appeal.

                FAILURE OF SHARON HAZLEWOOD TO SURRENDER
                THE NOTES AND EXHIBITS TO THE HONORABLE
                ELIZABETH FRIZELL BY THE DATE AND TIME SET
                FORTH ABOVE MAY RESULT IN THE ISSUANCE OF A
                SHOW CAUSE ORDER AND/OR A JUDGMENT OF CIVIL
                AND CRIMINAL CONTEMPT.

        We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,
Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, court reporter; Melva Key,
court reporter; the Dallas County Auditor; the Texas Court Reporters Certification Board; and to
counsel for all parties.


                                                      /s/      CAROLYN WRIGHT
                                                               CHIEF JUSTICE